Citation Nr: 0401171	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-09 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to December 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for a right knee disability.

The Board notes that by rating action dated in May 2002, the 
RO concluded that the evidence submitted by the veteran was 
not new and material, and the veteran's claim for service 
connection for a right knee disability remained denied.  The 
veteran sought to reopen his claim for service connection for 
a right knee disability in July 2002.  In the October 2002 
rating action on appeal, it appears that the RO did not 
determine whether the veteran had submitted new and material 
evidence to reopen the claim for service connection for a 
right knee disability.  Rather, it denied the veteran's claim 
on the merits following a de novo review of the record.  The 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue the Board is required to 
address on appeal despite the RO's May 2002 action.  Barnett 
v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In light 
of the Board's legal duty to determine whether the veteran 
has submitted new and material evidence to reopen the 
previously denied claim, the issue certified by the RO has 
been rephrased as noted on the title page.


FINDINGS OF FACT

1.  By rating decision dated in May 2002, the RO found new 
and material evidence had not been received to reopen a claim 
for service connection for a right knee disability.  He was 
notified of this decision and of his right to appeal, but a 
timely appeal was not filed.  

2.  The evidence added to the record since the May 2002 RO 
denial, considered in conjunction with the record as a whole, 
is cumulative of the evidence previously considered and does 
not raise a reasonable possibility of establishing that the 
veteran's current right knee disability is etiologically 
related to service.


CONCLUSIONS OF LAW

1.  The RO's decision of May 2002, which found new and 
material evidence had not been received to reopen a claim for 
service connection for a right knee disability, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2003).  

2.  The evidence received since the May 2002 rating decision 
is not new and material to reopen the veteran's claim for 
service connection for a right knee disability.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000 the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  In this regard, VA will inform 
the veteran of which information and evidence, if any, VA 
will attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  
See 38 U.S.C.A. § 5103A.

With respect to notice, a February 2002 VA letter to the 
veteran informed him of the evidence necessary to 
substantiate his claim, as well as VA development activity.  
As such, VA's duty to notify has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board 
acknowledges that the veteran was advised in this letter that 
he should send the information describing the additional 
evidence or the evidence itself to the VA as soon as 
possible, preferably within 60 days from the date of the 
letter.  In Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (2003) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  However, recent legislation authorizes the VA to 
make a decision prior to the expiration of the one-year VCAA 
notice period.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records, 
as well as VA examination reports and medical opinions.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
any further evidence not already of record.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.  



The Old Evidence
 
On a December 1988 report of medical history conducted in 
conjunction with the veteran's enlistment examination, the 
veteran denied having swollen or painful joints or a bone, 
joint or other deformity.  On the report of medical 
examination conducted in conjunction with the same enlistment 
examination, the examiner noted that the veteran's lower 
extremities were normal.

The service medical records reveal that in April 1992 the 
veteran complained of having had right knee pain for three 
days.  The examiner indicated that the veteran had tenderness 
on the posterior right knee and that he was unable to 
straighten it except with traction.  The examiner assessed 
the veteran as having a strained hamstring and gave him a 
profile that included no running or jumping for seven days. 

The service medical records reflect that on May 4, 1992 the 
veteran complained of having had knee pain for seven days.  
The examiner indicated that the veteran reported that the 
injury occurred while turning around and the knee popped.  
The examiner further reported that the veteran stated that he 
did not have a history of trauma and that physical therapy 
did not help.  An examination disclosed limited range of 
motion with pain and edema.  Discoloration and point 
tenderness over the lateral medial ligament were also noted.  
The examiner's assessment of the veteran's injury was medial 
collateral ligament strain.

The service medical records indicate that a May 1992 X-ray 
study of the right knee revealed no significant 
abnormalities. 

The service medical records reflect that on May 14, 1992, the 
veteran complained of discomfort when walking and requested 
the extension of his profile and use of crutches.

The service medical records reflect that on May 29, 1992 the 
examiner noted that veteran had right knee swelling and a 
limited range of motion.  The examiner's assessment of the 
veteran's condition was a probable medial meniscal tear.

The service medical records reveal that in June 1992 the 
veteran complained that he experienced discomfort when 
walking and that when weight was put on the knee, a pinching 
pain occurred on the medial aspect of the knee.  An 
examination revealed limitation of motion, with pain on 
flexion and pain on the medial side in rotation.  There was 
no discoloration, effusion or crepitus.  McMurray's sign was 
positive.  Muscle tone was good, as was ligament stability.  
The examiner's assessment of the veteran's condition was a 
probable medial meniscal tear.

In a private outpatient medical report dated in May 1994, the 
examiner noted that the veteran complained of right knee pain 
after injuring it two days earlier with some benign twisting 
movement.  The examiner indicated that the veteran reported 
that he had previously injured the same knee while in the 
service and that, as a result, he had been put on crutches 
for six weeks, but that things resolved completely.  The 
examiner's assessment of the veteran's condition was a medial 
collateral ligament strain of the right knee.

The veteran was afforded a VA orthopedic (joints) examination 
in May 1995.  The examiner noted that the veteran had a 
medical history of twisting injury to the right knee.  The 
examiner reported that the veteran's right knee did not have 
any swelling or deformity and that the range of motion was 
from 3 - 120 degrees.  Some laxity was reported, and guarding 
with full extension was also noted.  An x-ray conducted in 
conjunction with the examination revealed that the right knee 
had no bony abnormalities.  The examiner diagnosed the 
veteran as having a right knee sprain, not otherwise 
specified.

In October 1999, the veteran was afforded a VA examination 
for the joints.  The veteran related that his right knee had 
been weak, and noted that it became a problem while working 
at his job.  He stated that he had been bothered by the 
kneeling and prolonged standing and bending of the right 
knee.  The examiner diagnosed the veteran as having a history 
of pes anserinus tendonitis of the right knee since April 
1992 and a medial collateral ligament sprain of the right 
knee since May 1994.  The examiner noted that the two 
conditions were completely different, one was not 
etiologically related to the other, and that the pes anserine 
bursitis and tendonitis would not cause or contribute to an 
acute medial collateral ligament sprain over two years later.

In a private outpatient medical record dated in May 2000, the 
veteran related that he had first had trouble with his right 
knee in service and that over the years he had episodes of 
the knee being reinjured while doing normal everyday things.  
The examiner assessed the veteran as having what appeared to 
be a grade 1 to grade 2 injury of the medial collateral 
ligament in the past with some recurrent and persistent 
instability and that the anterior cruciate ligament may have 
had just a very mild stretch injury.  The examiner noted that 
after talking to the veteran at length that he thought, 
"this [was] all related most likely to the original injury, 
and that the subsequent problems have been due to persistent 
instability in the knee."

In a letter dated in June 2000, the private physician who saw 
the veteran the previous month opined that "after review of 
[the veteran's] service medical record it is clear to me that 
his current knee condition is directly related to the 
inservice injury that he sustained."

In November 2000 the veteran submitted to a VA examination.  
The examiner noted that the claims file, including the 
service medical records and the May 2000 private outpatient 
medical record, had been reviewed.  The veteran stated that 
he made a full recover following the in-service injury.  The 
examiner's impression of the veteran's condition was anterior 
knee pain syndrome.  The examiner commented that:

The etiology of anterior knee pain syndrome is unknown.  
For the veteran, whilst there is well documented 
evidence of medial collateral ligament strain in 1992 
and 1994, there is no substantiating evidence for the 
presence of anterior knee pain syndrome.  There is no 
evidence of any residual impairment resulting from the 
service connected medial collateral ligament strain from 
which the veteran made a full recovery.  Current 
symptoms and physical examination are not consistent 
with residual medial collateral ligament strain, and 
there is no evidence of any ligamentous instability in 
the right knee joint.  In conclusion, it is less than as 
likely as not that the veteran's current knee condition 
is causally related to his military service.

The 2001 Board of Veterans' Appeals Decision

By a decision dated in August 2001, the Board found that the 
preponderance of the evidence was against the veterans claim 
for service connection for right knee injury because the 
initial 1992 injury had resolved by the time of the 1994 
injury, and that the veteran's current right knee disorder 
was unrelated to his in-service injury.

In November 2001, the veteran filed to reopen the claim for 
service connection for his right knee disability on the basis 
that he would obtain new and material evidence

In a reported private outpatient examination conducted in 
January 2002, the examiner assessed the veteran with a 
possible chondral injury from the old injury that he 
sustained in 1992.  The examiner commented that, "I still 
believe that this is related to the consequence of that 
injury causing some degeneration that has continued to occur 
for him."

In a statement received in April 2002, a serviceman who 
served with the veteran stated that he recalled the veteran 
suffering with pain from a knee injury that he incurred 
during a field exercise on base and that he was restricted by 
the use of crutches.  He also indicated that the veteran had 
told him on several occasions since the veteran's separation 
from service that he still had pain and problems with his 
knee that were as a result of that injury.

The May 2002 RO Decision

By rating action dated in May 2002, the RO found that new and 
material evidence had not been received to reopen the claim 
for service connection for right knee disability on the basis 
that the additional evidence essentially duplicated the 
previous evidence that had been received from the veteran 
which had already been considered by the Board in it's 2001 
decision.

The additional evidence 

In a letter dated in June 2002, a private physician, after 
examination and review of the veteran's history through his 
service record and private outpatient medical records from 
the same clinic, concluded that the veteran met the criteria 
for a diagnostic arthroscopy and that the veteran's 
"condition occurred while he was on active duty in Army 
service, and that [his] condition still persists and [is] 
probably related to that initial injury."

In July 2002 the veteran filed to reopen his claim for 
service connection for right knee disability based on new and 
material evidence.

In a reported VA medical opinion dated in September 2002, the 
examiner, after reviewing and summarizing the veteran's claim 
file, concluded that the new evidence presented (the May 
2000, January 2002, and June 2002 diagnoses and medical 
opinions) was conflicting.  The examiner further commented 
that, "In view of the contradictory nature of the evidence 
presented, it remains less than likely that the veteran's 
right knee condition is service related."

In a letter dated in January 2003, a VA physician, after 
review of the veteran's chart, commented that, "I do not 
have anything to add to the detailed summary of [the VA 
physician], dated September 16, 2002.  I am in agreement with 
[the VA physician] that it remains less than likely that the 
patient's right knee condition is service related."

Analysis

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(d) (2003).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).

The Board finds that the additional evidence is new because 
the June 2002 and January 2003 medical opinions were not of 
record prior to the May 2002 rating decision.  In this 
regard, the Board observes that the opinion expressed by the 
private physician in his June 2002 statement essentially 
duplicates the previous private medical opinions of record 
that sought to relate the veteran's right knee disability to 
service.  However,  the RO, in the May 2002 rating decision, 
rejected such arguments and the June 2002 opinion provides no 
basis to overturn that determination.  Further, there is no 
indication that the physician based his opinion on a review 
of the clinical record.  Thus, it must be considered to be 
cumulative of the evidence of record at the time of the May 
2002 rating action.  In addition, the January 2003 opinion of 
a VA physician who reviewed the veteran's records continues 
the previous conclusion that it was less likely than not that 
the veteran's right knee disability is related to service.  
Accordingly, the additional evidence, considered in 
conjunction with the record as a whole, is cumulative and 
does not raise a reasonable possibility of substantiating the 
claim.  Thus, the Board concludes that the evidence is not 
new and material and the claim for service connection for 
right knee disability is not reopened.


ORDER

As new and material evidence has not been submitted to reopen 
a claim of entitlement to service connection for right knee 
disability, the appeal is denied.



____________________________________________
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



